In re State of Louisiana; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 503-879; to the Court of Appeal, Fourth Circuit, No. 2011-K-0706.
WRIT GRANTED. The probation officer was allowed to knock on the door of the residence of her parolee, Calvin Grace, under La.C.Cr.P. art. 895(A)(4). When the door was opened, the probation officer smelled marijuana which gave her reasonable suspicion that her probationer was engaged in, or had been engaging in, criminal activity. Therefore, the probation officer had the right to search the parolee’s residence without a warrant under La. C.CrJP. art. 895(A)(13). During this search, the contraband discovered gave sufficient probable cause to arrest the parolee. The decision of the trial court to suppress the evidence and the statements of the defendant is reversed.
JOHNSON, J., would deny the writ.